Title: Luis de Onís to Thomas Jefferson, 17 October 1809
From: Onís, Luis de
To: Jefferson, Thomas


           Georgetown 17th October 1809.
          The Chevalier de Onis, has the honor of presenting his respects to His Excellency Mr Jefferson, and encloses to him a letter of introduction from his friend Mr Isnardy of Cadiz. The Chevalier would have wished to have delivered the letter in person, but the distance to Monticelo does not permit him, at present, to have that pleasure.
          
          The Chevalier de Onis avails himself of this opportunity of assuring His Excellency Mr Jefferson of the high respect and consideration he entertains of his distinguished public & private virtues, and is extremely anxious to have the honor of forming his acquaintance.
        